Citation Nr: 1645266	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  10-18 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a gastrointestinal (GI) disability.

2.  Entitlement to service connection for chest pain.


REPRESENTATION

Appellant represented by:	Guam Office of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1977 to July 1981.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  A June 2011 Board decision reopened and remanded claims for service connection for bilateral hearing loss and heart disability, claimed as hypertension for further development.  

In November 2013, the Board denied claims to reopen a claim for service connection for chest pain and GI disabilities, and denied a claim for service connection for bilateral hearing loss.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In response, the Court issued a September 2014 Joint Motion for Partial Remand and a concurrent Order, remanding the Veteran's claims to the Board for reconsideration.  

In November 2014, the Board reopened a claim for service connection for chest pain and remanded the claim for further development, denied a claim to reopen a claim for service connection for GI disabilities, denied a claim for service connection for heart disability, claimed as hypertension and remanded the claim for bilateral hearing loss for a VA examination.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In response, the Court issued an October 2015 Joint Motion for Partial Remand, remanding the Veteran's claim to reopen a claim for service connection for GI disabilities, and the issue of service connection for chest pain to the Board for reconsideration.  

In March 2016, the Board remanded the issues of whether new and material evidence has been submitted to reopen a claim for service connection for a gastrointestinal (GI) disability and entitlement to service connection for chest pain.  The issue of entitlement to service connection for bilateral hearing loss was granted and therefore is not before the Board.


FINDINGS OF FACT

1.  In a March 15, 2016, statement, the Veteran withdrew his claim for whether new and material evidence has been submitted to reopen a claim for service connection for a gastrointestinal (GI) disability.

2.  In a March 15, 2016, statement, the Veteran withdrew his claim for service connection for chest pain.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran concerning the claim of whether new and material evidence has been submitted to reopen a claim for service connection for a gastrointestinal (GI) disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. §§ 20.202, 20.204(b),(c) (2015).

2.  The criteria for withdrawal of the substantive appeal by the Veteran concerning the claim of entitlement to service connection for chest pain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. §§ 20.202, 20.204(b),(c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2015). 

Withdrawal may be made by the Veteran or by his or her authorized representative, except that a representative may not withdraw a substantive appeal filed by the Veteran personally without the express written consent of the Veteran.  38 C.F.R. § 20.204(c) (2015). 

On March15, 2016, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issues of whether new and material evidence has been submitted to reopen a claim for service connection for a gastrointestinal (GI) disability, and to entitlement to service connection for chest pain.  Hence, there remains no allegation of errors of fact or law for appellate consideration on those issues.  

Accordingly, the Board does not have jurisdiction to review the appeal as to those claims, and as such, those issues are dismissed. 


ORDER

The claim for whether new and material evidence has been submitted to reopen a claim for service connection for a gastrointestinal (GI) disability is dismissed.

The claim for service connection for chest pain is dismissed.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


